      Case 1:20-cv-02405-EGS Document
                              Document54-156-2 Filed
                                       60-1 Filed    10/31/2011/01/20
                                                   11/01/20  Page 1 of 3
      Page 1 of 3


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


VOTE FORWARD, et al.,

                                  Plaintiffs,

       v.
                                                        Civil Case No. 1:20-cv-02405
LOUIS DEJOY, in his official capacity as the
Postmaster General; and the UNITED STATES
POSTAL SERVICE,

                                 Defendants.



                              PLAINTIFFS’ PROPOSED ORDER

     It is hereby ORDERED that:

            1. Until further order of the Court, all USPS processing facilities shall undertake the

  extraordinary measures identified by USPS management to ensure that all mail identifiable as

  Election Mail that arrives at an originating plant is immediately identified, postmarked, and

  processed on an expedited basis so that (a) Election Mail that has a destination in the same

  District is postmarked on the day it is received and transported to local delivery units the same

  day or, at the latest, by the next morning, and (b) Election Mail that has a destination in a

  different District is processed as Express Mail, unless a different delivery method would be

  faster, in which case the faster method should be used.

            2. Until further order of this Court, all processing facilities shall provide to USPS

  management a daily certification by 10:00 a.m. that all Election Mail received on the

  previous day has been identified, postmarked, and processed on an expedited basis as set

  forth in paragraph 1, and that they have swept their facility to ensure that no Election Mail

  has been left behind.


                                                 1
    Case 1:20-cv-02405-EGS Document
                            Document54-156-2 Filed
                                     60-1 Filed    10/31/2011/01/20
                                                 11/01/20  Page 2 of 3
    Page 2 of 3


       3. Within an hour of the issuance of this Order, Defendants shall issue a written

communication to managers at all processing facilities that (a) reiterates the mandatory

requirements identified in paragraph 1, noting that they are now also required by a Court

order, and (b) identifies the certification requirement set forth in paragraph 2. Defendants

shall file this written communication on the docket.

       4. USPS management shall make all reasonable efforts to convey orally the

requirements in paragraphs 1 and 2 of this Order to the relevant managerial and supervisory

personnel in the following Districts by 10:0012:00 p.m. on October 31November 1, 2020:

Greater S. Carolina, Greensboro, Mid-Carolinas, Central Pennsylvania, Kentuckiana,

Detroit, Greater Indiana, Northern New England, Colorado/Wyoming, Greater Michigan,

Oklahoma, and Philadelphia Metropolitan.

       5. Consistent with the October 20 memorandum issued by USPS entitled

“Extraordinary Measures” (ECF No. 33-11):

           a) All USPS retail offices in the following jurisdictions, and any other states that

               have deadlines for receipt of an election ballot that depend on a postmark date,

               shall establish a dedicated process for postmarking all Election Mail (including

               but not limited to the options identified in the October 20 memorandum),

               regardless of the method of payment of postage used, on November 2 and

               November 3: Alabama, Alaska, California, District of Columbia, Illinois, Iowa,

               Kansas, Kentucky, Maryland, Massachusetts, Minnesota, Mississippi, Nevada,

               New Jersey, New York, North Carolina, North Dakota, Ohio, Pennsylvania,

               Texas, Utah, Virginia, Washington, and West Virginia.




                                             2
         Case 1:20-cv-02405-EGS Document
                                 Document54-156-2 Filed
                                          60-1 Filed    10/31/2011/01/20
                                                      11/01/20  Page 3 of 3
         Page 3 of 3


                 b) All USPS local delivery units in the following states shall promptly postmark

                     all Election Mail upon collection, regardless of the method of payment of

                     postage used, collected on November 2 and November 3: Alabama, Alaska,

                     California, District of Columbia, Illinois, Iowa, Kansas, Kentucky, Maryland,

                     Massachusetts, Minnesota, Mississippi, Nevada, New Jersey, New York,

                     North Carolina, North Dakota, Ohio, Pennsylvania, Texas, Utah, Virginia,

                     Washington, and West Virginia.

              6. By 10:00 a.m. on November 1, Defendants shall issue a written communication to

   managers at all retail offices and local delivery units that identifies the requirements set forth

   in paragraph 4 and states that they are mandatory, pursuant to a Court order. Defendants shall

   file this written communication on the docket.

              7. Defendants shall make all reasonable efforts to ensure that individual delivery

   units are complying with the Court’s October 30 order (ECF No. 46) regarding the use of

   “Extraordinary Measures” in certain Districts, and that all relevant USPS facilities are

   complying with this Order. Counsel for Defendants shall provide a report to the Court at

   each daily hearing of the steps taken to ensure compliance and the status of compliance

   efforts.



SO ORDERED.




                                                       UNITED STATES DISTRICT JUDGE
Dated:




                                                  3
